Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-6, 8-14, and 16-22, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose wherein the at least one receiving coil is disposed within an interior channel of a channeled cable protector, in the context as claimed.

The closest prior art of Layton (US 2008/0093922) and Klawon et al. (US 2014/0021909) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683